Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  141649 & (100)                                                                                     Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  JOHN DOE, Next Friend of JANE DOE, a minor,                                                        Alton Thomas Davis,
            Plaintiff-Appellant,                                                                                        Justices

  v                                                                SC: 141649
                                                                   COA: 285655
                                                                   Wayne CC: 07-701308-NO
  JOHN DOE I, HENRY FORD HOSPITAL, and
  HENRY FORD HEALTH SYSTEM, INC.,
            Defendants,
  and
  JOHN DOE II and SUPERIOR AMBULANCE
  SERVICE,
            Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 13, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The motion for
  stay is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2010                   _________________________________________
         s1213                                                                Clerk